Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-5, 8, 20, 32-35 have been amended. Claims 38-41 have been newly added. Claims 1-5, 7-8, 20-23 and 32-41 have been amended.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 1-5, 7-8, 20-23 and 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	receiving, by the SM-DP+ server, a message from the LPA, wherein the message comprises the first identifier, a token, a digital certificate of a subscription manager-discovery service (SM- DS) server, and an address of the SM-DS server, and wherein the token is a digital signature generated by the SM-DS server according to at least the first identifier, an eUICC identifier, and the address of the SM-DS server; 	verifying, by the SM-DP+ server, the token
	


receiving, by the eUICC, a message from the LPA, wherein the message includes at least a first digital signature, a remote profile management command, and a digital certificate of a subscription manager-data preparation (SM-DP+) server, wherein the first digital signature is generated by the SM-DP+ server according to at least a random number and the remote profile management command, and wherein the random number is generated by the eUICC…
verifying, by the eUICC, the first digital signature by using at least the random number, a public key in the digital certificate of the SM-DP+ server, and the remote profile management command; and
executing, by the eUICC, the remote profile management command only when the eUICC successfully verifies both the digital certificate of the SM-DP+ server and the first digital signature succeeds…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438